ORDER

PER CURIAM.
Defendant appeals from a conviction of murder in the first degree, § 565.020.1, armed criminal action, § 571.015, and unlaw*514ful use of a weapon, § 571.030.1(4). He was sentenced to consecutive terms of imprisonment of life without the possibility of parole, fifty years, and five years, respectively. This appeal is consolidated with an appeal from the denial of his Rule 29.15 motion after an evidentiary hearing.
We have read the briefs, reviewed the legal file and transcript. We find no error of law and no jurisprudential purpose will be served by an extended written opinion. Judgment affirmed. The denial of post-conviction relief is affirmed. Rule 84.16(b).